Title: From Thomas Jefferson to Edmund Pendleton, 3 May 1800
From: Jefferson, Thomas
To: Pendleton, Edmund



Dear Sir
Philadelphia May 3. 1800.

The bearer hereof mr Alexander Woolcot proposing to go on to Virginia, and from a great respect for your patriarchal & republican character, expressing a great wish to be made known to you, I take the liberty of giving him a line of introduction. he is himself a strong republican, a man of understanding and of good character; which I affirm partly on my own knolege of him, but state more on that of others. he will be gratified with your notice, as I am with every occasion of repeating to you assurances of the sincere and constant esteem of Dear Sir
Your friend & servt

Th: Jefferson

